Citation Nr: 0022557	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for folliculitis of the 
scalp and posterior cervical adenopathy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in July 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, denying entitlement of 
the veteran to an increased (compensable) rating for 
folliculitis of the scalp with cervical lymphadenopathy.  An 
appeal followed, and by further rating action in January 
1997, the RO increased the rating in question from 0 percent 
to 10 percent, effective from the date of receipt of the 
veteran's claim for increase in June 1996.  Further 
processing of the veteran's claim was thereafter undertaken 
by the RO in Winston-Salem, North Carolina, due to the 
veteran's change in residence, and his claims folder was 
transferred in early 1999 to the RO in Roanoke, Virginia, 
based on the veteran's placement in the VA Domiciliary in 
Hampton, Virginia.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
filed by the veteran in January 1999, he specifically 
requested a hearing before the Board, sitting at the RO.  In 
another document, received by the RO on March 10, 1999, the 
veteran stated, in pertinent part, the following:

I'm requested (sic) an (sic) hearing before 
Regional Office Personnel.

As a result, the RO scheduled an RO hearing in Roanoke, 
Virginia, to occur in June 1999, notice of which was provided 
to the veteran in May 1999.  He did not then appear for the 
requested hearing.  Also, the RO determined that the veteran 
had withdrawn his request for a travel board hearing.  In a 
memorandum, dated in June 1999, the veteran's local 
representative noted the veteran's failure to appear for his 
hearing and his request to have the claims folder forwarded 
to the Board for review, without further review by the 
representative.


REMAND

It is argued by the veteran, in effect, that a VA medical 
examination in August 1997 for evaluation of this service-
connected disability herein at issue is inadequate for rating 
purposes.  He contends that it was not thorough enough and 
that the photographs taken did not visibly portray the 
existence of marked disfigurement.

Review of such examination shows that it is, in fact, 
inadequate as the examiner did not have available the 
veteran's records of prior VA dermatological treatment.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As well, 
absent from the examination report are specific evaluation 
data as to the presence or absence of ulceration, 
exfoliation, crusting, systemic or nervous manifestations, 
itching, or marked disfigurement, which are set forth in 
38 C.F.R. § 4.118, Diagnostic Code 7806, under which the 
veteran's disability is currently rated.  Based on the 
foregoing, the Board finds the August 1997 examination to be 
inadequate, and, thus, further medical input is needed prior 
to a review of the merits of the veteran's claim for 
increase.  Such is consistent with the VA's duty-to-assist 
obligation mandated by the 38 U.S.C.A. § 5107(a) (West 1991) 
with respect to well-grounded claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Finally, the veteran appears to have pseudofolliculitis of 
the face as well as the scalp.  A medical determination is 
needed as to whether this is a manifestation of the service 
connected disability.  As well, the veteran complains of 
adenopathy in the groin area.  A medical determination is 
needed as to whether this is a manifestation of the service 
connected disability at issue.  

Inasmuch as further assistance to the veteran is deemed to be 
necessary, this matter is hereby REMANDED to the RO for 
completion of the following:

1.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he furnish a listing of all medical 
treatment received since 1995 for his 
service-connected folliculitis of the 
scalp and posterior cervical adenopathy, 
including that administered by VA and 
non-VA providers.  The VA facilities 
where such treatment has been received 
should be fully identified, and he should 
be asked to furnish the names and 
addresses of any private health care 
providers and the approximate dates of 
such treatment.  

2.  Thereafter, based on the information 
provided by or on behalf of the veteran, 
the RO should through contact with the 
referenced VA and non-VA facilities or 
providers obtain any and all records of 
examination or treatment for the 
veteran's service-connected folliculitis 
of the scalp and posterior cervical 
adenopathy, which are not already 
contained within the claims folder.  In 
the event that the veteran fails to 
respond to the request set forth in the 
first indented paragraph above, copies of 
all VA medical records compiled since 
1995 relating to inpatient and outpatient 
treatment of the veteran's service-
connected folliculitis of the scalp and 
posterior cervical adenopathy must be 
obtained and associated with the 
veteran's claims folder.

3.   Upon the completion of the foregoing 
actions, the veteran should be afforded a 
medical examination by a VA dermatologist 
for the purpose of determining the 
severity of the veteran's service-
connected folliculitis of the scalp and 
posterior cervical adenopathy.  The 
veteran is hereby advised of the need for 
him to appear for such examination so 
that necessary medical data may be 
obtained.  Failure to appear without good 
cause will result in a denial of his 
claim for increase by operation of 
38 C.F.R. § 3.655(b) (1999).  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of the disability in 
question.  All applicable diagnoses must 
be fully set forth.

(a)  The dermatologist should 
indicate whether the veteran has any 
lesions on his face which are, at 
least as likely as not, a 
manifestation of his service 
connected folliculitis.  The 
examiner should also note whether 
any adenopathy in the veteran's 
groin or other areas of his body are 
at least as likely as not a 
manifestation of the service 
connected folliculitis of the scalp 
and posterior cervical adenopathy.  
If not, the reasons for any such 
determination should be indicated.  
If the answer is in the affirmative, 
the questions asked below should be 
responded to considering all areas 
involved in the service connected 
disability.

(b)  The examining dermatologist is 
asked to note the location of any 
exfoliation, exudation or itching; 
whether there is constant exudation 
or itching, an extensive number of 
lesions, or marked disfigurement; 
and whether there is shown to be 
ulceration or extensive exfoliation 
or crusting, systemic or nervous 
manifestations, or exceptional 
repugnance.  

(c)  The examiner should describe 
the size and location of all 
scarring or lesions about the 
affected areas that are part and 
parcel of, or caused by, the 
service-connected skin disorder.  
Information should be provided as to 
whether such scarring or lesions are 
slightly, moderately or severely 
disfiguring or whether there is a 
complete or exceptionally repugnant 
deformity of one side of the face or 
a marked or repugnant bilateral 
deformity attributable to the 
service-connected disability.

(d)  The examiner is also asked to 
describe in detail the veteran's 
posterior cervical adenopathy (and 
any other adenopathy which is part 
and parcel of this condition) and 
note what, if any, limitation of 
function or degree of disfigurement 
results therefrom.  

(e)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  Upon the completion of the requested 
development, the RO should readjudicate 
the inferred claim for service connection 
for folliculitis on parts of the 
veteran's body other than the scalp and 
for adenopathy, other than in the 
cervical area.  If any decision is 
adverse to the veteran, he should be 
afforded a supplemental statement of the 
case, to include the appropriate criteria 
and notified of the need to file a 
substantive appeal if he wishes to appeal 
the decision.

5.  The RO should then reconsider the 
rating or ratings to be assigned the 
service connected disability based on the 
all the evidence of record and all 
governing legal authority.  In the event 
that the veteran fails to appear for a 
scheduled VA examination, specific 
consideration should be accorded 
38 C.F.R. § 3.655 (1999), and the letter 
notifying him of the date and place of 
the examination and the address to which 
it was sent should be included in the 
claims folder.  If the increased rating 
issue continues to be denied, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, including, as applicable, 
citation to 38 C.F.R. § 3.655 (1999), and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




